UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1257



S. K. VARMA,

                                              Plaintiff - Appellant,

          versus


JONATHAN W. DUDAS, Director, United States
Patent and Trademark Office,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-00421-JCC)


Submitted:   November 20, 2007         Decided:     November 28, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. K. Varma, Appellant Pro Se. Jonathan Holland Hambrick, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             S. K. Varma appeals the district court’s order granting

Defendant’s summary judgment motion on her age discrimination claim

under the Age Discrimination in Employment Act of 1967, as amended,

29 U.S.C. §§ 621 to 634 (2000), and her retaliation claim under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2000), and affirming the Merit Systems

Protection Board’s decision affirming her removal from employment.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See Varma v. Dudas, No. 1:06-cv-00421-JCC (E.D. Va. Jan.

24, 2007).      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -